— Judgment unanimously modified on the law and as modified affirmed with costs to defendant in accordance with the following Memorandum: County Court erred in ordering respondent to pay petitioner rent and other charges *614due to petitioner from his tenant. The tenant was not a party to this proceeding. Respondent was the tenant’s sublessee. Petitioner was not in privity of contract because he was not a party to the lease between respondent and the tenant. In addition, because the tenant retained a reversionary interest in the sublease with respondent, there was no privity of estate between petitioner and respondent (see, New Amsterdam, Cas. Co. v National Union Fire Ins. Co., 266 NY 254). Because there was no privity between petitioner and respondent, petitioner cannot recover rent and other charges from respondent (see, Tefft v Apex Pawnbroking & Jewelry Co., 75 AD2d 891; see also, Stewart v Long Is. R. R. Co., 102 NY 601; 74 NY Jur 2d, Landlord and Tenant, § 719). (Appeal from Judgment of Erie County Court, D’Amico, J.—Eviction.) Present—Denman, P. J., Boomer, Pine, Balio and Fallon, JJ.